DETAILED ACTION
Status of Application
The amendments and response filed 14 December 2020 are acknowledged and have considered in their entirety.  Claims 1-2, 4-10, 13, 15, 18, 27, 35-41 are pending; Claims 1, 4-10, 13, 15, 18, 27, 35-41  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claim 2 remains subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 December 2020  has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Withdrawal of Previous Objections/Rejections
The objection to the specification for having embedded hyperlinks is withdrawn in view of the amendments to the specification to remove them. 
The rejection of claim 2 under 35 U.S.C. 101 and 112(b) for recitation of a process without setting forth any definite method steps (e.g. “using”) is withdrawn in view of the amendments to claim 2.



New Rejection – Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the endoprotease is derived from S53, M35, A1; and the exoprotease is derived from S10, S53, M14, M28.  The claim is confusion because it is unclear, since there is no conjunction in the last item of the list, whether the selection is S53, M35 and A1 (meaning there are three endoproteases required) and S10, S53, M14 and M28 (meaning there are four exoproteases required).  Or rather, they are selected from one of them, endoproteases selected from S53, M35 or A1 and exoproteases selected from S10, S53, M14 or M28.
For examination purposes, the later alternative interpretation will be used (e.g. selected from a single endoprotease from S53, M35 or A1 and a single exoprotease from S10, S53, M14 or M28; which is consistent with what is disclosed in the specification).  

Maintained/Modified Rejection(s)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miasnikov et al. (US 2017/0306360 – cited herein; possesses an effectively filed date of 10/24/2014).
Miasnikov et al. teach a method of producing an alcohol such as ethanol from a starch containing material by performing a liquefaction step which is above the gelatinization temperature and wherein amylases are also utilized to off-set the increase in viscosity during the process (See paragraphs 0155-0159).   
An additional step of saccharification is carried out, wherein the saccharification is carried out in the presence of one or more enzymes that facilitate glucose breakdown (e.g. a carbohydrate source) wherein said enzyme typically is Distillase® which includes many different enzymes for this purpose including glucoamylase (See paragraph 0164).

Finally, the addition of a S53 family tripeptidyl exoprotease in combination with an endoprotease (such FernGem® which is an acid fungal protease from Trichoderma reseii) during the saccharification, fermentation of simultaneous saccharification fermentation (SSF) step is utilized because the combination helps improve the alcohol yield (See paragraphs 0098-107, 0165, 0184, Example 2, Figure 9).  It is noted, the acid fungal protease FernGem® endoprotease inherently belongs to the pepsin family A1 endoproteases.  Alternatively, it is taught that pepsins (also inherently family A1 endoproteases) can be used in conjunction with the S53 family tripeptidyl exoprotease (See paragraphs 0101-0107).  Finally, the exoprotease and endoprotease are dosed at the same amount which means it is dosed at 50% w/w of the total protease enzyme mixture added (See Table 6 in Example 2, Flasks 10-12).  
As such, Miasnikov et al. anticipate each element of the claim.

Applicant’s Response and Examiner’s Rebuttal:
	Applicants traverse the rejection and state Miasnikov is silent regarding an S53 family protease from Meripilus giatneus.  And in addition, is silent with regard to M35, A1, and S53 family protease from Meripilus giatneus endoproteases; they are also silent with regard to exoproteases from S10, S53, M14 and M28 and the combination of these endoproteases and exoproteases.
	The Examiner has considered Applicants arguments but does not find them convincing.  Miasnikov et al. do teach S53 family tripeptidyl exoprotease in T. reseii and while they are silent with regard to what family this protease belongs, it is noted this acid fungal protease inherently belongs to the A1 family.  In addition, they teach adding these S53 exoproteases and A1 endoprteases together (See Figures 6, 9, Examples 2,3).  Even if this were not the case, they still teach adding pepsin as a preferred endoprotease, which is inherently a family A1 protease (See paragraphs 0101-0107).  As such, the specific combinations within the claim are taught by Maisnikov et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 2 of copending Application No. 16/642,965 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap to such an extent so as to obvious variations of one another.
The instant claim 2 is drawn to a process for producing a fermentation product from starch-containing material comprising the steps of: (a) liquefying starch-containing 
Claims 1 and 2 of the ‘965 application are drawn to, respectively:
1. A process for producing a fermentation product from starch-containing material comprising: a) saccharifying the starch-containing material at a temperature below the initial gelatinization temperature of said starch-containing material using a carbohydrate-source generating enzymes; and b) fermenting using a fermenting organism; wherein steps a) and/or b) is performed in the presence of an endo-protease and an exo-protease mixture, wherein the exo-protease makes up at least 5% (w/w) of the protease mixture on a total protease enzyme protein basis, and wherein the endo-protease is selected from a family M35 endo-protease and the exo-protease is selected from a family S53 exo-protease. 
2. A process for producing a fermentation product from starch-containing material comprising the steps of: (a) liquefying starch-containing material at a temperature above the initial gelatinization temperature of said starch-containing material in the presence of an alpha-amylase; (b) saccharifying the liquefied material obtained in step (a) using a carbohydrate-source generating enzyme; (c) fermenting using a fermenting organism; wherein steps b) and/or c) is performed in the presence of an endo-protease and an 
Thus, the main difference between the reference application is the use of an endoprotease from family M35 and an exoprotease from family S53, whereas the instant claims permit any endoprotease and any exoprotease.  Thus, it would be obvious that family S53 exoproteases and family M35 endoproteases could be utilized in the instant claimed method with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s have asked this rejection be held in abeyance until such time as patentable subject matter is identified.  
Said request is acknowledged and said rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        16 February 2021